Citation Nr: 0516172	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In the January 2002 rating decision, the RO 
denied the veteran's application to reopen a claim of service 
connection for back disability; in the November 2002 rating 
action, the RO denied service connection for PTSD.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In November 2004, the veteran submitted additional pertinent 
information, accompanied by a waiver of RO consideration.  
This evidence will be considered by the Board in the 
adjudication of this appeal.  See 69 Fed. Reg. 53,807, 53,808 
(Sept. 3, 2004) (to be codified at 38 C.F.R. § 20.1304(c)).  

In April 2005, the veteran and a friend, accompanied by the 
veteran's accredited representative, testified at a hearing 
conducted by videoconference from Wilkes-Barre, Pennsylvania, 
before the undersigned Veterans Law Judge (formerly known as 
a Member of the Board).

The veteran's reopened claim of service connection for back 
disability, together with his claim of service connection for 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied service 
connection for back disability.

2.  In April and August 1992 rating decisions, the RO denied 
the veteran's applications to reopen a claim seeking service 
connection for back disability; in May and August 1992, 
respectively, the RO notified the veteran of the 
determinations and of his appellate rights, but he did not 
appeal either decision and they became final.

3.  Evidence added to the record since the April and August 
1992 rating decisions that denied the veteran's applications 
to reopen a claim of service connection for back disability 
is so significant that it must be considered in order to 
fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed April and August 1992 rating 
decisions, which denied the veteran's applications to reopen 
a claim of service connection for back disability, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1992).

2.  Evidence received since the April and August 1992 RO 
rating decisions is new and material; the claim of 
entitlement to service connection for back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below in reopening and 
remanding the veteran's back disability claim for further 
assistance, no discussion of the VCAA at this point is 
required.

Background and Analysis

In an April 1989 decision, the Board denied service 
connection for back disability on the basis that the 
veteran's back injuries in service were acute and transitory 
and that he did not develop a chronic back disability during 
service.

In April and August 1992 rating decisions, the RO denied the 
veteran's applications to reopen a claim of service 
connection for back disability on the basis that the newly 
submitted evidence was cumulative of that already of record 
and therefore was not new and material evidence.

The evidence that was associated with the veteran's claims 
file at the time of the April and August 1992 rating 
decisions included the veteran's service medical records; the 
report of a June 1986 VA examination; post-service private 
medical records and reports, dated from the late 1970s to 
July 1992; a transcript of the veteran's testimony at a 
hearing held before a hearing officer at the RO in October 
1988; and statements and written argument submitted by or on 
behalf of the veteran.

The service medical records confirm that the veteran was in a 
motor vehicle accident during service.  The medical evidence 
also reflects that the veteran sustained a post-service back 
injury in the late 1970s.  In addition, in a March 1992 
report, the veteran's private physician, Dr. Paul Gutterman, 
indicated that he had treated the veteran since December 1977 
for a work-related back injury.  In that report, however, Dr. 
Gutterman opined that, based on the veteran's history of 
having sustained a low back injury during service in 1951 for 
which he required hospitalization, and given the type of 
injury he suffered during service, his current low back 
disability was "basically a recurrence of his previous 
condition," which he acknowledged was "modified" by his 
work-related injury.  Further, in a July 1992 statement, Dr. 
R.A. Safko reported that he treated the veteran for 
subluxation of the fifth lumbar vertebrae on June 20th, 25th 
and 30th, 1955, and also on August 1st, 4th, and 7th of 1957.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April and August 1992 rating decisions, they 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1992).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
defined by the regulation in effect when the veteran filed 
his application to reopen a claim of service connection for 
back disability in November 2000, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record was to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's application to reopen a claim of 
service connection for back disability because he filed it at 
the RO in November 2000.

Evidence associated with the claims folder since the RO's 
April and August 1992 determinations includes an April 2001 
lay statement submitted by a friend of the veteran who has 
known him since 1950 and who remembers the veteran having 
chronic back problems since the in-service motor vehicle 
accident; private medical records and reports, dated from 
1981 to 2002; the transcript of the testimony of the veteran 
and his friend at the April 2005 Board hearing; and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance is the April 2005 testimony of the 
veteran and his friend, P.A.  During the hearing, the veteran 
testified that since sustaining trauma to his back as a 
consequence of an in-service motor vehicle accident he had 
had chronic and recurrent low back pain, and was hospitalized 
for inpatient care at St. Albans Navy Hospital for several 
weeks.  He also stated that during service he went to sick 
bay and was given "pain pills" to treat his back problems.  
In addition, while acknowledging the occurrence of a post-
service, work-related injury to his back in the late 1970s, 
he essentially testified that it merely aggravated what was 
already a long-standing condition.  

At the April 2005 Board hearing, the veteran's friend, P.A., 
testified that he transported the veteran shortly after 
service for treatment of this condition by a Dr. Safko, a 
chiropractor.

Also of particular significance is a March 2002 report 
prepared by the veteran's private treating physician, Dr. 
Cynthia A. Freeland.  In her report, Dr. Freeland essentially 
stated that since sustaining a back injury during service in 
1951, the veteran had had chronic back disability.  In this 
regard, the Board notes that an additional medical opinion 
that independently comes to the same conclusion as an earlier 
one, i.e., the March 1992 assessment of Dr. Gutterman, is 
corroborative, rather than merely cumulative, evidence.  See 
Wray v. Brown, 7 Vet. App. 488, 492 (1995); Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's back disability claim.  Having determined that new 
and material evidence has been added to the record, the 
veteran's claim of service connection is reopened.  

ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for back disability is 
reopened; the appeal is granted to this extent only.


REMAND

After a careful review of the record, the Board finds that 
the veteran's reopened claim of service connection for back 
disability, as well as his claim of service connection for 
PTSD, must be remanded to the RO for further development.

With respect to his reopened back disability claim, the Board 
observes that the late Dr. Safko's July 1992 statement shows 
that by 1955 the veteran was diagnosed as having a chronic 
back disability.  Further, because the veteran has reported 
in both sworn testimony and in written statements that he has 
had chronic back problems since that time, and in light of 
the March 1992 assessment of Dr. Gutterman and the March 2002 
assessment of Dr. Freeland, the Board finds that pursuant to 
the VCAA, the veteran must be scheduled for a pertinent VA 
examination, and that in the examination report, the examiner 
must offer an opinion as to the likelihood that any back 
disability found to be present is related to or had its onset 
during service, and specifically to the in-service motor 
vehicle accident.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004).  

Prior to scheduling the examination, the RO should make sure 
that any pertinent outstanding records are associated with 
the claims folder.  In this regard, the Board notes that 
given the September 2001 statement of Rose Marie Safko, Dr. 
Safko's widow, that the records of the veteran's care by her 
husband were not available, no further requests for these 
records are necessary because such efforts would be futile.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2004).

Also before the Board is the veteran's claim of service 
connection for PTSD.  The record shows that the veteran 
served aboard the USS Caperton during the Korean Conflict.  
His service records reflect that the veteran was stationed on 
this ship from December 31, 1951, to May 2, 1952, and from 
September 30, 1952, to August 27, 1954.

In support of this claim, the veteran reports that during his 
service on the USS Caperton, he was engaged in combat during 
the Korean War.  In this regard, he testified that he served 
as gunner while aboard ship, and he was subjected to incoming 
enemy fire.  In addition, he has submitted material he 
obtained via the Internet stating that the USS Caperton 
screened for air strikes on Chinese and North Korean 
Communists and that it took part in the blockade and 
bombardment of Korea's coast.  According to this report, the 
USS Caperton was awarded one battle star for service in the 
Korean War.

To date, VA has not attempted to corroborate the veteran's 
reported stressors.  In November 2004, however, a VA examiner 
diagnosed as having PTSD related to his experiences while 
serving in the Korean Conflict.  In light of a VA examiner's 
assessment, the Board finds that this issue must be remanded, 
and the RO must contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an effort to 
corroborate the veteran's reported in-service stressful 
experiences.  Thereafter, the Board finds that the veteran 
must be afforded a VA psychiatric examination to determine 
whether he has PTSD that is related to such a stressor.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Lebanon and 
Pottsville, Pennsylvania, VA Medical 
Centers, as well as Dr. Freeland, and 
associate any pertinent outstanding 
records of the veteran treatment for back 
or psychological problems.  The RO should 
document all efforts to request records, 
as well as the response from the 
facility(ies) in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's back problems.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that any 
back disability found to be present is 
related to or had its onset during 
service, and particularly, to trauma 
sustained as a consequence of an in-
service motor vehicle accident.  In 
offering this assessment, the examiner 
must specifically comment on the July 
1992 statement of the late Dr. Safko, as 
well as the impressions offered by Drs. 
Gutterman and Freeland in their 
respective March 1992 and March 2002 
reports.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO must review the entire claims 
file, including the veteran's previous 
statements of stressors, those identified 
at his April 2005 Board hearing, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors, which 
reported occurred while he served aboard 
the USS Caperton (DD-650) from December 
31, 1951 to May 2, 1952, and from 
September 30, 1952, and August 27, 1954.  
If the RO is unable to corroborate a 
stressor, the RO must inform the veteran 
of the results of the requests for 
information about the stressors.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
examination report should reflect that a 
review of the claims folder was 
conducted.  The examiner must set forth 
the complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's reopened claim of service 
connection for back disability as well as 
his claims of service connection for 
PTSD.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


